WATSON, Judge.
This is one of three cases consolidated for appeal, involving the same plaintiff, First National Bank of Lafayette, identical issues, and the same appellants. Defendants herein are Pat’s Building Materials, Inc., and Mr. and Mrs. Patrick J. Babineaux, Sr. For the reasons assigned in docket # 5663, First National Bank of Lafayette v. Doni Homes, Inc., et al., La.App., 338 So.2d 1202, the judgment of the trial court herein is affirmed at the cost of defendants-appellants, Mr. and Mrs. Patrick J. Babineaux, Sr.
AFFIRMED.